DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   STATE OF FLORIDA, DEPARTMENT OF HIGHWAY SAFETY AND
                     MOTOR VEHICLES,
                         Petitioner,

                                     v.

                       HUGH FRANCIS QUINN, III,
                             Respondent.

                              No. 4D20-2633

                              [April 14, 2021]

  Petition for writ of certiorari to the Circuit Court for the Fifteenth
Judicial Circuit; Donald Hafele, Howard K. Coates, Jr., and Maxine
Cheesman, Judges; L.T. Case No. 50-2020-CA-002888-XXX.

  Christie S. Utt, General Counsel, and Mark L. Mason, Assistant General
Counsel, of the Office of General Counsel, Department of Highway Safety
and Motor Vehicles, Tallahassee, for petitioner.

   No appearance for respondent.

PER CURIAM.

   Petition denied.

CIKLIN and CONNER, JJ., concur.
KUNTZ, J., concurring specially.

KUNTZ, J., concurring specially.

   I concur in the denial of the second-tier petition for writ of certiorari.
After the police received an anonymous tip, Hugh Francis Quinn, III, was
stopped while operating a motor vehicle. He refused to submit to a breath
test and the state suspended his license. The circuit court granted his
petition for writ of certiorari and quashed the license suspension after it
concluded his refusal to submit to the breath test was not incident to a
lawful stop and arrest.
   After analyzing Navarette v. California, 572 U.S. 393 (2014), and
focusing on cases predating Navarette, the circuit court held that “under
the totality of the circumstances . . . the anonymous tip lacked a sufficient
indicia of reliability, and, as a result, independent corroboration by law
enforcement was necessary to give law enforcement the reasonable
suspicion necessary to perform a stop.”

    In dissent, Judge Coates concluded that this case fits within Navarette’s
holding. He stated that he “would hold that under the totality of the
circumstances, the anonymous caller’s tip had a sufficient indicia of
reliability as to provide law enforcement with the reasonable suspicion
necessary to perform a lawful traffic stop without the need of any
independent corroboration.”

   I agree with Judge Coates. As Justice Scalia explained in his dissent
in Navarette, Justice Thomas’s opinion for the Court in Navarette created
a “new rule.” Navarette, 572 U.S. at 405 (Scalia, J., dissenting); see also
Grant v. State, 139 So. 3d 415, 418 (Fla. 5th DCA 2014) (Orfinger, J.,
concurring) (“[Navarette] may have altered what we previously believed was
well settled law governing when law enforcement officers may stop
someone based on an anonymous tip.”). At a minimum, Judge Coates was
correct that the circuit court’s majority opinion misapplied the new rule
announced in Navarette to the facts of this case.

   But that is not enough to grant the petition. Our review is restricted
and does not allow us to grant a petition for writ of certiorari just because
the circuit court incorrectly applied the facts of the case to the law. See,
e.g., Custer Med. Ctr. v. United Auto. Ins. Co., 62 So. 3d 1086, 1092 (Fla.
2010) (quoting Haines City Cmty. Dev. v. Heggs, 658 So. 2d 523, 525 (Fla.
1995) (“[A] decision made according to the form of the law and the rules
prescribed for rendering it, although it may be erroneous in its conclusion
as applied to the facts, is not an illegal or irregular act of proceeding
remedial by certiorari.”).

    If this were a direct appeal, I would reach the same conclusion as Judge
Coates and affirm the county court’s order. But this is not a direct appeal
and our review is limited. So I concur in the court’s denial of the second-
tier petition for writ of certiorari.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.



                                     2